      Case 3:18-cv-01382 Document 1 Filed 10/24/18 Page 1 of 6 PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA


BRUCE A. SENIOR,

               Plaintiff,

       v.                                                             3:18-cv-01382
                                                     Civil Action No. ___________


ROBERT NEWLIN AIRPORT,
INC., and CARL BAILEY,

               Defendants.



                                         COMPLAINT

       NOW COMES Plaintiff Bruce A. Senior, by and through his undersigned counsel, and

files this Complaint against Robert Newlin Airport, Inc. and Carl Bailey making claims to

recover unpaid wages and unpaid overtime wages under the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. and the West Virginia Minimum Wage and Maximum Hours Act, W. Va.

Code § 21–5C–1 et seq. stating as follows:

                                             PARTIES

       1.      Plaintiff Bruce A. Senior (“Plaintiff Senior”) is an individual residing in Green

Bay, Brown County, Wisconsin.

       2.      Defendant Robert Newlin Airport, Inc. (“RNA”) is a for-profit corporation,

organized pursuant to the laws of the State of West Virginia, and authorized to do business in the

State of West Virginia.

       3.      Defendant RNA has a principal office located at 6090 Kyle Lane, Huntington,

West Virginia 25702.
      Case 3:18-cv-01382 Document 1 Filed 10/24/18 Page 2 of 6 PageID #: 2



       4.      Defendant RNA owns and operates a small airfield used by amateur flyers and

skydivers and operates a Recreational Vehicle (“RV”) park and restaurant named “The Fly In

Café on the airfield grounds.

       5.      Defendant Carl Bailey (“Defendant Bailey”) is the President and principal owner

of Defendant RNA.

       6.      During the relevant time period, Defendant Bailey had extensive managerial

responsibilities and substantial control over the operation of Defendant RNA, including The Fly

In Café. Defendant Bailey made and/or participated in all material decisions regarding the

operations of Defendant RNA and The Fly In Café including the hiring and termination of

employees, the determination of rates of compensation, and the payment of compensation.

       7.      At all relevant times, Defendants RNA and Bailey were acting through their

agents, supervisors, directors, officers, employees and assigns, and within the full scope of such

agency, office, employment, or assignment.

                                JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over Plaintiff’s claim under the Fair

Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”) pursuant to 28 U.S.C. § 1331

because this claim arises under the laws of the United States.

       9.      This Court has supplemental jurisdiction over Plaintiff’s claim under the West

Virginia Minimum Wage and Maximum Hours Act, W. Va. Code § 21–5C–1 et seq. pursuant to

28 U.S.C. § 1367.

       10.     At all relevant times, Plaintiff was an employee of Defendants RNA and Bailey at

the Fly In Café in Huntington, West Virginia.




                                                 2
       Case 3:18-cv-01382 Document 1 Filed 10/24/18 Page 3 of 6 PageID #: 3



        11.     Venue is appropriate in the U.S. District Court for the Southern District of West

Virginia pursuant to 28 U.S.C. § 1391(b) because Defendants RNA and Bailey reside in this

judicial district and a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this judicial district.

                                               FACTS

        12.     Plaintiff Senior was hired by Defendants RNA and Bailey or about October 24,

2015 to work in The Fly In Café.

        13.     During his employment by Defendants, Plaintiff Senior tended bar and performed

other miscellaneous tasks such as serving customers, preparing the restaurant before opening,

and cleaning the restaurant after closing.

        14.     During his employment by Defendants RNA and Bailey, Plaintiff Senior averaged

35 work hours per workweek. From his date of hire until on or about March 1, 2017, Plaintiff

Senior was paid no hourly wages and earned only tips.

        15.     From his date of hire until on or about March 1, 2017, Plaintiff Senior was not

paid the lawfully required minimum wage.

        16.     Prior to on or about March 1, 2017, Defendant RNA and The Fly In Café kept no

timesheets or other records of employees’ work hours or wages paid as required by law.

        17.      In March 2017, Defendant RNA installed a time clock for employees to “clock

in” and “clock out” of work. Upon installation of the time clock, Plaintiff Senior began to

receive the “tipped employee” minimum wage of $2.13 for his work hours, in addition to the tips

he received. Plaintiff Senior, however, continued to earn less than the lawfully required

minimum wage.




                                                  3
      Case 3:18-cv-01382 Document 1 Filed 10/24/18 Page 4 of 6 PageID #: 4



        18.     Over the course of his employment by Defendants RNA and Bailey, Plaintiff

Senior worked 5 hours of overtime during an estimated 10 work weeks. Plaintiff Senior was not

paid for his overtime hours.

        19.     Plaintiff Senior’s employment terminated in May 2018.

     COUNT ONE: CLAIM FOR UNPAID OVERTIME WAGES UNDER THE FAIR
                        LABOR STANDARDS ACT

        20.     Plaintiff incorporates by reference Paragraphs 1 through 19 of this Complaint as if

fully set forth herein.

        21.     Defendant RNA is an “employer” as defined in the Fair Labor Standards Act of

1938 (“FLSA”) at 28 U.S.C. § 203.

        22.     Defendant RNA is an “enterprise engaged in commerce” as defined in the FLSA

at 28 U.S.C. § 203.

        23.     Defendant Bailey, at all relevant times, has been the owner and agent of

Defendant RNA, had extensive managerial responsibilities and substantial control of the terms

and conditions of the work of Plaintiff, and consequently, is an “employer” under the FLSA.

        24.     Plaintiff Senior is an “employee” as defined in the FLSA at 28 U.S.C. § 203.

        25.     Defendant was required to pay Plaintiff Senior the legally required hourly

minimum wage for all hours worked, and overtime wages at a rate of one and one-half times

Plaintiff’s regular rate for all hours worked in excess of 40 hours in a work week pursuant to the

FLSA, 28 U.S.C. § 207.

        26.     Defendant failed to pay Plaintiff Senior all minimum wages and overtime wages

due and owing to Plaintiff in violation of the FLSA, 28 U.S.C. § 207.

        27.     Defendants RNA’s and Bailey’s failure to pay minimum wages and overtime

wages in violation of the FLSA was willful.

                                                 4
      Case 3:18-cv-01382 Document 1 Filed 10/24/18 Page 5 of 6 PageID #: 5



          COUNT TWO: CLAIM FOR UNPAID WAGES AND UNPAID OVERTIME
         WAGES UNDER THE WEST VIRGINIA MINIMUM WAGE AND MAXIMUM
                                HOURS ACT

        28.     Plaintiff incorporates by reference Paragraphs 1 through 27 of this Complaint as if

fully set forth herein.

        29.     Each Defendant is an “employer” as defined in the West Virginia Minimum Wage

and Maximum Hours Act at W. Va. Code § 21–5C–1(e).

        30.     Plaintiffs was an “employee” of Defendants as defined in the West Virginia

Minimum Wage and Maximum Hours Act at W. Va. Code § 21–5C–1(f).

        31.     Pursuant to the West Virginia Minimum Wage and Maximum Hours Act, at W.

Va. Code § 21–5C–2, upon Plaintiff Senior’s hiring, Defendants were required to pay Plaintiff

Senior an hourly minimum wage of $8.00 for each hour worked.

        32.     Pursuant to the West Virginia Minimum Wage and Maximum Hours Act, at W.

Va. Code § 21–5C–2, after December 31, 2015, Defendants were required to pay Plaintiff Senior

an hourly minimum wage of $8.75 for each hour worked.

        33.     Pursuant to the West Virginia Minimum Wage and Maximum Hours Act, at W.

Va. Code § 21–5C–3, Defendants were required to pay Plaintiff Senior overtime wages for each

hour worked over 40 hours in a workweek at a rate of not less than one- and one-half times his

regular rate.

        34.     Defendants failed to pay Plaintiff Senior all minimum wages and overtime wages

due and owing to Plaintiff Senior in violation of the West Virginia Minimum Wage and

Maximum Hours Act.




                                                 5
     Case 3:18-cv-01382 Document 1 Filed 10/24/18 Page 6 of 6 PageID #: 6



                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Senior prays for the following relief:

      (a)    That he may have a trial by jury;

      (b)    That he be awarded all damages provided by law, including but not limited to,
             unpaid wages and overtime wages;

      (c)    That he be awarded liquidated damages as provided by the FLSA;

      (d)    That he be awarded attorneys’ fees and costs; and

      (e)    That he be awarded such other relief as this Court may deem as just and equitable.


                                           BRUCE A. SENIOR,


                                           By Counsel




_________s/ Mark Goldner__________________
Mark Goldner, Esq. (WV State Bar No. 11286)
Maria W. Hughes, Esq. (WV State Bar No. 7298)
HUGHES & GOLDNER, PLLC
10 Hale Street, Second Floor
Charleston, WV 25301
TEL: (304) 400-4816
FAX: (304) 205-7729
mark@wvemploymentrights.com
maria@wvemploymentrights.com




                                                 6
